Name: Commission Implementing Regulation (EU) NoÃ 600/2013 of 24Ã June 2013 amending Regulation (EC) NoÃ 555/2008 as regards the carrying out of isotopic analyses of wine products in Croatia during a transitional period
 Type: Implementing Regulation
 Subject Matter: Europe;  European construction;  beverages and sugar;  research and intellectual property;  EU institutions and European civil service
 Date Published: nan

 25.6.2013 EN Official Journal of the European Union L 172/13 COMMISSION IMPLEMENTING REGULATION (EU) No 600/2013 of 24 June 2013 amending Regulation (EC) No 555/2008 as regards the carrying out of isotopic analyses of wine products in Croatia during a transitional period THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof (1), Having regard to the Act of Accession of Croatia, and in particular Article 41(1) thereof (2), Whereas: (1) In view of the accession of Croatia to the European Union, specific rules should be laid down as regards the isotopic analysis of wine products to be carried out as referred to in Article 87 of Commission Regulation (EC) No 555/2008 (3). Such isotopic analysis is an analytical method used for the control and for combating fraud in the wine sector requiring highly special scientific knowledge and technical equipment. Croatia is not equipped to carry out this method. In order to ensure a uniform application of control procedures, the Joint Research Centre should carry out the analysis on Croatias behalf for a period that will allow it to acquire the necessary knowledge and equipment to execute this task. (2) Regulation (EC) No 555/2008 should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 89 of Regulation (EC) No 555/2008 is replaced by the following: Article 89 For a period ending on 30 June 2015, pending the setting up of the adequate analytical equipment, Croatia shall send its wine samples to the JRC for analysis. Croatia may designate a competent body authorised to have access to the information on samples on its territory. Article 2 Entry into force This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Croatia. It shall expire on 30 June 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 112, 24.4.2012, p. 10. (2) OJ L 112, 24.4.2012, p. 21. (3) OJ L 170, 30.6.2008, p. 1.